

115 HR 1637 IH: Reigning In of Governmental Hostility To Sovereignty at the CFPB Act of 2017
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1637IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to authorize private parties to compel the
			 Bureau to seek sanctions by filing civil actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reigning In of Governmental Hostility To Sovereignty at the CFPB Act of 2017 or the RIGHTS at the CFPB Act of 2017. 2.Private parties authorized to compel the Bureau to seek sanctions by filing civil actions; Adjudications deemed actionsSection 1053 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5563) is amended by adding at the end the following:
			
				(f)Private parties authorized To compel the Bureau To seek sanctions by filing civil actions
 (1)Termination of administrative proceedingIn the case of any person who is a party to a proceeding brought by the Bureau under this section, to which chapter 5 of title 5, United States Code, applies, and against whom an order imposing a cease and desist order or a penalty may be issued at the conclusion of the proceeding, that person may, not later than 20 days after receiving notice of such proceeding, and at that person’s discretion, require the Bureau to terminate the proceeding.
 (2)Civil action authorizedIf a person requires the Bureau to terminate a proceeding pursuant to paragraph (1), the Bureau may bring a civil action against that person for the same remedy that might be imposed.
 (g)Adjudications deemed actionsAny administrative adjudication commenced under this section shall be deemed an action for purposes of section 1054(g).. 